Claims 3, 5-12, 14-21, 23, 27-32, 34-38, 40, 42-43, 45-72, 74, 76-78, 80-90, 92, 94-101, 103-105, 107-110 are canceled.  Claims 1-2, 4, 13, 22, 24-26, 33, 39, 41, 44, 73, 75, 79, 91, 93, 102, 106, 111-116 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44, drawn to a method of preventing or treating hemophilia in a subject in need thereof comprising administering to the subject an effective dose of a lentiviral vector comprising a nucleotide sequence encoding a polypeptide with factor IX (FIX) activity, wherein the lentiviral vector is packaged in CD47 overexpressing HEK293T cells, classified in C12N 15/8673.
II. Claims 25, 113, 114-116, drawn to a method of preventing or treating hemophilia in a subject in need thereof comprising administering to the subject less than 5x1010 transducing units/kg (TU/kg) of a lentiviral vector comprising a nucleotide sequence encoding a polypeptide with FIX activity, wherein the lentiviral vector comprises a nucleotide sequence having at least about 70%...or about 100% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, or SEQ ID NO: 7, classified in C12N 15/867.
III. Claims 73, 75, 91, 93, 102, 106, 111, drawn to a lentiviral vector comprising a nucleotide sequence comprising (i) a tissue specific promoter, and (ii) a nucleic acid sequence as , classified in C12N 5/10.
IV. Claim 79, drawn to a method of treating hemophilia in a subject in need thereof, comprising administering to the subject an effective dose of a lentiviral vector comprising a nucleotide sequence comprising (i) a tissue specific promoter, and (ii) a nucleic acid sequence as set forth in SEQ ID NO: 1 or nucleotide sequence comprising…a nucleic acid sequence having at least about 70%...or about 100% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, or SEQ ID NO: 7, classified in C07K 14/745.

The inventions are independent or distinct, each from the other because:
The inventions of Groups III and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown:  (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product, i.e. a structurally different coagulation factor including Factor VII.
The inventions of Groups I-II, IV are independent and/or distinct, each from the other, because they are drawn to method claims comprising different steps, designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the reasons are noted above.  Further, search and/or examination of the patentably distinct inventions will impose a serious burden because different search strategies are required, different search terms and/or databases must be searched for the material different components/elements in the different method steps.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species:
nucleotide sequence encoding a polypeptide with FIX activity (elect one of the following):
SEQ ID NO: 1, SEQ ID NO: 2, SEQ ID NO: 3, SEQ ID NO: 4, SEQ ID NO: 5, SEQ ID NO: 6, or SEQ ID NO: 7 (see claims 24, 25, 26, 44, 73, 112, 116).

The species are independent or distinct because each of the sequences are structurally distinct.  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 25, 73 are  generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the reasons are noted above.  Further, it would impose a serious burden and resources to search each individual sequence.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656